Case 4:21-cv-01065 Document 1-1 Filed on 03/31/21 in TXSD Page 1 of 3




                         EXHIBIT A
     Case 4:21-cv-01065 Document 1-1 Filed on 03/31/21 in TXSD Page 2 of 3




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

JOHN DALISAY                                  §
                                                  §
       Plaintiff,                                 §
                                                  §
v.                                                §            CASE NO.:
                                                  §
ALL NIPPON AIRWAYS CO., LTD,                      §
AND UNITED AIRLINES, INC.                         §
                                                  §
       Defendants.                                §


                            INDEX OF MATTERS BEING FILED

       Pursuant to LR81 of the Local Rules for the United States District Court of the Southern

District of Texas, the following list constitutes an Index of all Matters Being Filed concurrent with

Defendant’s Notice of Removal:

       1.      Defendants’ Notice of Removal

               a. Exhibit A – Index of Matters Being Filed

               b. Exhibit B – List of All Counsel of Record;

               c. Exhibit C –Docket Sheet;

               d. Exhibit D – Plaintiff’s Original Petition;

               e. Exhibit E – Service of Process on United (Executed Return of Service);

               f. Exhibit F – Defendant United Airlines, Inc.’s Original Answer and Jury
                  Demand;

               g. Exhibit G – Defendant United Airlines, Inc.’s Certificate of Fact from Texas
                  Secretary of State;

               h. Exhibit H – Defendant United Airlines, Inc.’s Application for Registration of
                  a Foreign For-Profit Corporation;

               i. Exhibit I – Service of Process on All Nippon Airways, Co., LTD (Executed
                  Return of Service);
Case 4:21-cv-01065 Document 1-1 Filed on 03/31/21 in TXSD Page 3 of 3




       j. Exhibit J - Defendant All Nippon Airways Co., LTD’s Certificate of Fact
          from Texas Secretary of State

       k. Exhibit K - Defendant All Nippon Airways Co., LTD’s Application for
          Registration of a Foreign For-Profit Corporation
